DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the Preliminary Amendment filed on 12/20/2019. Claims 1-5, 8, 11, 13, 15, 17-19, 21, 22, 24-30, 32, & 34-38 are pending, and have been examined on the merits.  

Information Disclosure Statement
3.	The following Foreign Patent Document cited in the 04/29/20 Information Disclosure Statement has not been considered for failure to comply with 37 CFR 1.98(a)(3)(i):
CITE 100:  DE 9217897, Nov. 11, 1993.
37 CFR § 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  No such explanation was provided for this Foreign Patent Document.  While this cite does indicate “English Abstract Submitted,” no English Abstract was received. 

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
	a.	In claim 1, line 4, the recitation of “via movement a mechanical arm” should instead recite --via movement of a mechanical arm-- for grammatical reasons. 
b.	In claim 22, line 5, the recitation of “offset from array of orifices” should instead recite --offset from the array of orifices--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-5, 8, 11, 13, 15, & 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 1 recites the limitation “automatically adjusting positioning of the cryospray applicator with respect to the portion of the area of skin tissue of the patient while the cryospray applicator is advancing” in lines 9-10 of the claim.  The recitation of “the portion of the area of skin tissue” in this limitation renders the claim indefinite, as it is not clear whether “the portion” is referring to the portion to which the spray of cryogen is (first) directed in lines 5-6 of the claim, or, the portion that has been changed in lines 7-8 of the claim.  Clarification is required. 
8.	Claims 2-5, 8, 11, 13, 15, & 17 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-3, 5, 8, 11, 13, 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0087806 to Da Silva et al. (“Da Silva”) [made of record in Applicant’s 04/29/20 IDS].
11.	Regarding claim 1, and as best understood (see rejection under § 112(b) above), Da Silva discloses a method of cooling an area of skin tissue of a patient [e.g., ¶’s [0016], [0046], [0048]], the method comprising:
automatically positioning a cryospray applicator [nozzle (230) - ¶[0061]; FIG. 2] [see also ¶[0058] (“the positioning of the nozzle can also be directly controlled by the controller”), and ¶’s [0086], [0093]] proximate to the area of skin tissue of the patient to be treated [lesion (240) - ¶[0061]; FIG. 2] via movement a mechanical arm [positioner (250) - ¶’s [0020], [0061], [0064]; FIG. 2] coupled to the cryospray applicator [¶[0061] (“positioner 250 coupled to the nozzle 230”)]; 
directing a spray of cryogen [¶’s [0017], [0048]] through an array of orifices of the cryospray applicator [(230)] [see ¶[0068] (“additional nozzles”)] to cool a portion of the area of skin tissue [(240)] of the patient [e.g., ¶’s [0030], [0036], [0067], [0068], [0093]]; 
advancing the cryospray applicator [(230)] via movement of the mechanical arm [(250)] [see ¶’s [0020], [0064]] to change the portion of the area of skin tissue of the patient cooled by the spray of cryogen [e.g., ¶[0028] (“Contemplated courses of treatment include subdividing each of the lesions into two or more regions that might or might not overlap, with each region receiving at least one pulse of cryogenic fluid”); ¶[0058] (“The nozzle can then be directed to a second surface region of the same lesion, at which point a second pulse of cryogenic fluid can be dispensed at an upper surface (i.e., normally facing the air and away from the dermis) of the second surface region”); ¶[0085] (“the information from such sensors 730 and 740 can provide feedback to a controller (not shown), which allows the controller to dynamically update the course of treatment of the lesion 712 including, for example, the number of regions to be treated, the position of the regions on the skin…”); and ¶[0093] (“After the first pulse of cryogenic fluid, the nozzle is moved by the positioner proximate to a second region of an upper surface of the lesion”)]; and 
automatically adjusting positioning of the cryospray applicator [(230)] with respect to the portion of the area of skin tissue of the patient while the cryospray applicator is advancing [¶’s [0018], [0020], [0036], [0037], [0058], [0064], [0067], [0086], [0093], [0095]].12.	Regarding claim 2, Da Silva further discloses wherein automatically adjusting positioning of the cryospray applicator [(230)] with respect to the portion of the area of skin tissue of the patient comprises adjusting at least one of: a distance between the cryospray applicator [(230)] and the portion of the area of skin tissue of the patient [e.g., ¶[0018]]; and an orientation of the cryospray applicator [(230)] with respect to the portion of the area of skin tissue of the patient [e.g., ¶[0067]].13.	Regarding claim 3, Da Silva further discloses wherein automatically adjusting a distance between the cryospray applicator and the portion of the area of skin tissue of the patient comprises: detecting a distance between the cryospray applicator and the portion of the area of skin tissue of the patient with at least one distance sensor [e.g., ¶[0021], see also ¶[0084]] coupled to the cryospray applicator [as broadly as claimed, the components are “coupled” in that they are constituent components of the same device].14.	Regarding claim 5, Da Silva further discloses wherein directing the spray of cryogen through the array of orifices of the cryospray applicator to cool the portion of the area of skin tissue of the patient deforms the portion of the area of skin tissue of the patient, and wherein at least one of: the orientation of the cryospray applicator is adjusted based at least in part on the deformation of the portion of the area of skin tissue of the patient; or the distance between the cryospray applicator and the portion of the area of the skin tissue of the patient is adjusted based at least in part on the deformation of the portion of the area of skin tissue of the patient [see ¶[0086], as broadly as claimed, note that “motion” of the lesion comprises “deformation,” and the position of the nozzle is dynamically updated responsive to the motion sensor].15.	Regarding claim 8, Da Silva further discloses detecting a temperature of the portion of the area of skin tissue of the patient [¶’s [0085], [0094]]; and modifying at least one of: advancing the cryospray applicator; a distance between the cryospray applicator and the portion of the area of skin tissue of the patient; or a cryogen delivery rate [see ¶[0085] - the course of treatment, which includes attributes of the cryogenic pulses, are updated based on information from the temperature sensor; ¶[0075] indicates that attributes of the pulses include, among other things, “rate”; still further, and alternatively, shutting off the device (safety shut off - ¶[0085]) also comprises modifying the cryogen delivery rate (as broadly as claimed)], wherein detecting the temperature of the portion of the area of skin tissue of the patient comprises: detecting freezing of the portion of the area of skin tissue of the patient; or detecting a cooling rate [¶[0085] - monitoring a change in temperature] of the portion of the area of skin tissue of the patient.
16.	Claim 11, which depends from claim 8, further narrows a limitation that is only recited in the alternative in claim 8 (i.e., see recitation of “at least one of” in claim 8).  
17.	Regarding claim 13, Da Silva further discloses wherein modifying the cryogen delivery rate comprises at least one of: decreasing a number of open orifices in the cryospray applicator; or decreasing a cryogen pressure at the orifices in the cryospray applicator [¶[0049] - pressure control; see also ¶[0075]].18.	Regarding claim 15, Da Silva further discloses wherein the mechanical arm comprises at least one of: a 6-axis mechanical arm [¶’s [0020], [0064]]; or a robotic arm [¶’s [0020], [0064]].
19.	Regarding claim 17, Da Silva further discloses wherein positioning the cryospray applicator proximate to area of the skin tissue of the patient comprises moving the cryospray applicator over the portion of the area of the skin tissue of the patient [e.g., ¶’s [0020], [0036], [0054], [0058], [0064], [0093]]; determining an initial distance separating the cryospray applicator and the portion of area of the skin tissue of the patient; and adjusting the initial distance [¶’s [0081], [0086], [0095] - the nozzle can be repositioned/updated as necessary].20.	Regarding claim 18, Da Silva discloses a skin cooling treatment system comprising: 
a mechanical arm [positioner (250) - ¶’s [0020], [0061], [0064]; FIG. 2] having a proximal end [first portion (252) - ¶[0064]; FIG. 2] and a distal end [second portion (254) - ¶[0064]; FIG. 2]; 
a processor [controller (210) - ¶’s [0061], [0071]; FIG. 2] configured to control the mechanical arm [(250) [e.g., ¶’s [0072], [0073], [0093] (“The controller then directs the positioner to move the nozzle”)]; and 
a cryospray applicator [nozzle (230) - ¶[0061]; FIG. 2] coupled to the distal end of the mechanical arm [¶[0061] (“positioner 250 coupled to the nozzle 230”); FIG. 2], the cryospray applicator [(230)] comprising an array of orifices [see ¶[0068] (“additional nozzles”)], the cryospray applicator [(230)] moveable by the mechanical arm [(250)] [¶[0064]] to deliver a spray of cryogen [¶’s [0017], [0048]] to a portion of an area of skin tissue of a patient for treatment [lesion (240) - ¶[0061]; FIG. 2].21.	Regarding claim 19, Da Silva further discloses wherein the mechanical arm comprises at least one of: a 6-axis mechanical arm [¶’s [0020], [0064]]; or a robotic arm [¶’s [0020], [0064]].
Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	Claims 4, 21, 22, 24-30, 32, & 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of U.S. Patent Application Publication No. 2012/0071794 to Karni ("Karni") [also made of record in Applicant’s 04/29/20 IDS].
25.	Regarding claim 4, Da Silva discloses all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
	While Da Silva discloses that the mechanical arm [positioner 250] could position or angle the applicator [nozzle 230] as necessary to properly align the applicator [nozzle 230] with the area of skin tissue [lesion 240] [see ¶[0067]], Da Silva does not explicitly disclose use of an alignment sensor.  As such, Da Silva fails to disclose:   
wherein automatically adjusting an orientation of the cryospray applicator with respect to the portion of the area of skin tissue of the patient comprises: detecting an orientation of the cryospray applicator with respect to the portion of the area of skin tissue of the patient with at least one alignment sensor.	Karni, in a similar field of endeavor, relates to skin treatment systems and, in particular, concerns a robotic system for delivering energy for medical or cosmetic treatment of a region of skin of a subject [¶[0001]].  More particularly, Karni teaches a system comprising a multi-axis robotic arm mounted on a base and terminating at a holder, and an applicator for delivering energy to the skin, the applicator being mechanically associated with the holder [¶[0008]].
	Karni further teaches determining the orientation of the applicator relative to the skin using range sensors [see, e.g., ¶[0042] (“Controller 24 is configured to process the outputs from range sensors 64 to determine an orientation of holder 18 relative to the skin, and to actuate robotic arm 14 to adjust an orientation of holder 18 such that an orientation of applicator 20 relative to the skin is maintained within a predefined range of desired angle”)].  Note that the holder and the applicator collectively comprise the “treatment head” of the device [¶[0042]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Da Silva such that wherein automatically adjusting an orientation of the cryospray applicator with respect to the portion of the area of skin tissue of the patient comprises: detecting an orientation of the cryospray applicator with respect to the portion of the area of skin tissue of the patient with at least one alignment sensor, as taught by Karni, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results (detecting an orientation of the cryospray applicator with respect to the portion of the area of skin tissue) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Further, use of an alignment sensor would ensure that a desired cryospray applicator orientation is achieved/maintained during treatment, thereby facilitating performance of the treatment for a user.  
26.	Regarding claim 21, Da Silva discloses all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action.  
	While Da Silva discloses at least one distance sensor configured to detect the distance between the cryospray applicator and the portion of the area of skin tissue of the patient for treatment at which the spray of cryogen is directed [e.g., ¶[0021], Da Silva does not explicitly disclose that the cryospray applicator comprises the at least one distance sensor.
Karni, in a similar field of endeavor, relates to skin treatment systems and, in particular, concerns a robotic system for delivering energy for medical or cosmetic treatment of a region of skin of a subject [¶[0001]].  More particularly, Karni teaches a system comprising a multi-axis robotic arm mounted on a base and terminating at a holder, and an applicator for delivering energy to the skin, the applicator being mechanically associated with the holder [¶[0008]].
	Karni further teaches that the holder and the applicator collectively comprise the “treatment head” of the device [¶[0042]], and that the holder includes at least three range sensors (identified collectively by reference numeral 64 in FIG. 4 and individually by reference numerals 64a, 64b and 64c in FIG. 6) deployed to generate outputs indicative of a distance to corresponding spaced apart locations on the surface of the skin [¶[0042]; FIG. 6].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Da Silva such that the cryospray applicator include the at least one distance sensor since such a known sensor mounting technique (i.e., co-locating sensors with/on a treatment head) was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Karni), and one of ordinary skill in the art would have been capable of applying this known technique to the device of Da Silva, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
27.	Regarding claim 22, the combination of Da Silva and Karni teaches all of the limitations of claim 21 for the reasons set forth in detail (above) in the Office Action.  
	Karni further teaches wherein the at least one distance sensor [(64)] comprises two distance sensors arranged around the functional treatment axis of applicator (20) [e.g., sensors (64B, 64C) - ¶[0063]; FIG. 6], wherein the two distance sensors (64B, 64C) comprise: a first distance sensor [(64B)] at a first position offset from the functional treatment axis [¶[0063] (“…range sensors 64 are roughly equally angularly spaced around the functional treatment axis of applicator 20”); FIG. 6], the first distance sensor [(64B)] having a first orientation [sensor 64B has an orientation]; and a second distance sensor (64C) at a second position offset from the functional treatment axis [¶[0063] (“…range sensors 64 are roughly equally angularly spaced around the functional treatment axis of applicator 20”); FIG. 6], the second distance sensor [(64C)] having a second orientation [sensor 64C has an orientation; note that the current claim language does not require the orientations to be different from one another].	As modified to include the distance sensors, the distance sensors of Da Silva/Karni would be arranged around the array of orifices (of Da Silva), with the first distance sensor [(64B)] at a first position offset from the array of orifices and the second distance sensor [(64C)] at a second position offset from [the] array of orifices.28.	Regarding claim 24, the combination of Da Silva and Karni teaches all of the limitations of claim 22 for the reasons set forth in detail (above) in the Office Action.  
Da Silva/Karni further teaches wherein the first orientation directs the first distance sensor towards a line of spray of the cryospray applicator, and wherein the second orientation directs the second distance sensor towards the line of spray of the cryospray applicator [note: Da Silva teaches that the angle of attack of the applicator nozzles can be angled (see ¶’s [0067]-[0068]); as such, the orientations of the distance sensors (e.g., pointing straight down toward the skin) would be towards the line of cryospray when the nozzles are angled]. 29.	Regarding claim 25, the combination of Da Silva and Karni teaches all of the limitations of claim 24 for the reasons set forth in detail (above) in the Office Action.  
While Da Silva teaches that the mechanical arm [positioner 250] could position or angle the applicator [nozzle 230] as necessary to properly align the applicator [nozzle 230] with the area of skin tissue [lesion 240] [see ¶[0067]], Da Silva does not explicitly teach use of an alignment sensor.  As such, Da Silva fails to teach:   
wherein the cryospray applicator comprises at least one alignment sensor configured to detect an orientation of the cryospray applicator with respect to the portion of the area of skin tissue of the patient.
Karni further teaches determining the orientation of the applicator relative to the skin using range sensors [see, e.g., ¶[0042] (“Controller 24 is configured to process the outputs from range sensors 64 to determine an orientation of holder 18 relative to the skin, and to actuate robotic arm 14 to adjust an orientation of holder 18 such that an orientation of applicator 20 relative to the skin is maintained within a predefined range of desired angle”)].  Note that the holder and the applicator collectively comprise the “treatment head” of the device [¶[0042]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Da Silva and Karni such that the cryospray applicator comprises at least one alignment sensor configured to detect an orientation of the cryospray applicator with respect to the portion of the area of skin tissue of the patient, as taught by Karni, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results (detecting an orientation of the cryospray applicator with respect to the portion of the area of skin tissue) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Further, use of an alignment sensor would ensure that a desired cryospray applicator orientation is achieved/maintained during treatment, thereby facilitating performance of the treatment for a user.  
30.	Regarding claim 26, the combination of Da Silva and Karni teaches all of the limitations of claim 25 for the reasons set forth in detail (above) in the Office Action.  
Karni further teaches wherein the at least one alignment sensor [(64)] comprises three alignment sensors [e.g., sensors (64A, 64B, 64C) - ¶[0063]; FIG. 6], each of the three alignment sensors facing in a common direction [clearly shown in FIG. 6], the three alignment sensors radially arranged around the functional treatment axis of the applicator [¶[0063]; FIG. 6].	As modified to include the alignment sensors, the alignment sensors of Da Silva/Karni would be arranged around the array of orifices of the cryospray applicator (of Da Silva).
31.	Regarding claim 27, the combination of Da Silva and Karni teaches all of the limitations of claim 26 for the reasons set forth in detail (above) in the Office Action.  
	Da Silva further teaches wherein the processor is configured to control movement of the distal end of the mechanical arm [e.g., ¶’s [0020], [0036], [0057], [0058], [0064], [0067], [0093]].   32.	Regarding claim 28, the combination of Da Silva and Karni teaches all of the limitations of claim 24 for the reasons set forth in detail (above) in the Office Action.  
Da Silva further teaches wherein the processor is configured to control movement of the cryospray applicator and a distance between the cryospray applicator and the portion of the area of skin tissue of the patient [e.g., ¶’s [0020], [0021], [0036], [0057], [0058], [0064], [0067], [0093]].   33.	Regarding claim 29, the combination of Da Silva and Karni teaches all of the limitations of claim 28 for the reasons set forth in detail (above) in the Office Action.  
Da Silva further teaches wherein the processor is configured to control the distance between the cryospray applicator and the portion of the area of skin tissue of the patient based on outputs of the at least one distance sensor [e.g., ¶’s [0020], [0021], [0064]].   34.	Regarding claim 30, the combination of Da Silva and Karni teaches all of the limitations of claim 25 for the reasons set forth in detail (above) in the Office Action.  
Da Silva (as modified by Karni in the rejection of claim 25 above) further teaches wherein the processor is configured to control the orientation of the cryospray applicator with respect to the portion of the area of skin tissue of the patient based on outputs of the at least one alignment sensor [¶[0067]].  Note also Karni at ¶[0042].35.	Regarding claim 32, Da Silva discloses all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action.  
While Da Silva discloses a temperature detection feature configured to detect a temperature of the portion of the area of skin tissue of the patient [¶’s [0085], [0094]], Da Silva does not explicitly disclose that the cryospray applicator comprises the temperature detection feature.
Karni, in a similar field of endeavor, relates to skin treatment systems and, in particular, concerns a robotic system for delivering energy for medical or cosmetic treatment of a region of skin of a subject [¶[0001]].  More particularly, Karni teaches a system comprising a multi-axis robotic arm mounted on a base and terminating at a holder, and an applicator for delivering energy to the skin, the applicator being mechanically associated with the holder [¶[0008]].
	Karni further teaches that the holder and the applicator collectively comprise the “treatment head” of the device [¶[0042]], and that the holder includes a temperature sensor [¶’s [0062]-[0063]; FIG. 6].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Da Silva such that the cryospray applicator include the temperature detection feature since such a known sensor mounting technique (i.e., co-locating sensors with/on a treatment head) was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Karni), and one of ordinary skill in the art would have been capable of applying this known technique to the device of Da Silva, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
36.	Regarding claim 34, the combination of Da Silva and Karni teaches all of the limitations of claim 32 for the reasons set forth in detail (above) in the Office Action.  
Da Silva further teaches wherein the temperature detection feature is configured to detect at least one of: freezing of the portion of the area of skin tissue of the patient; or a cooling rate [¶[0085] - monitoring a change in temperature] of the portion of the area of skin tissue of the patient [note: the temperature sensors of Da Silva are capable of performing both of these functions; a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)]. 
37.	Regarding claim 35, the combination of Da Silva and Karni teaches all of the limitations of claim 34 for the reasons set forth in detail (above) in the Office Action.  
	Da Silva further teaches wherein the processor is configured to: control advancing the cryospray applicator via movement of the mechanical arm to change the portion of the area of skin tissue of the patient cooled by the spray of cryogen [e.g., ¶’s [0020], [0036], [0054], [0058], [0064], [0093]]; detect a temperature of the portion of the area of skin tissue of the patient [¶’s [0085], [0094]]; and modify at least one of: the advancing the cryospray applicator; a distance between the cryospray applicator and the portion of the area of skin tissue of the patient; or a cryogen delivery rate [see ¶[0085] - the course of treatment, which includes attributes of the cryogenic pulses, are updated based on information from the temperature sensor; ¶[0075] indicates that attributes of the pulses include, among other things, “rate”; still further, and alternatively, shutting off the device (safety shut off - ¶[0085]) also comprises modifying the cryogen delivery rate (as broadly as claimed)].38.	Claims 36 & 37, which depend from claim 35, further narrow a limitation that is only recited in the alternative in claim 35 (i.e., see recitation of “at least one of” in claim 35).  
39.	Regarding claim 38, the combination of Da Silva and Karni teaches all of the limitations of claim 37 for the reasons set forth in detail (above) in the Office Action.  
Da Silva further teaches wherein modifying the cryogen delivery rate comprises at least one of: decreasing a number of open orifices in the cryospray applicator; or decreasing a cryogen pressure at the orifices in the cryospray applicator [¶[0049] - pressure control; see also ¶[0075]].
Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794